EXHIBIT 10.13

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of November 8, 2005, is entered into between WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN), a California corporation formerly known as Congress
Financial Corporation (Western) (“Lender”), and ECOST.COM, INC., a Delaware
corporation, (“Borrower”).

 

RECITALS

 

A. Borrower and Lender have previously entered into that certain Loan and
Security Agreement dated August 3, 2004 (the “Loan Agreement”), pursuant to
which Lender has made certain loans and financial accommodations available to
Borrower. Terms used herein without definition shall have the meanings ascribed
to them in the Loan Agreement.

 

B. Lender and Borrower now wish to amend the Loan Agreement on the terms and
conditions set forth herein.

 

C. Borrower is entering into this Amendment with the understanding and agreement
that, except as specifically provided herein, none of Lender’s rights or
remedies as set forth in the Loan Agreement is being waived or modified by the
terms of this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Amendments to Loan Agreement.

 

(a) Servicing Fee. Section 3.4 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

 

“3.4 Servicing Fee. Borrower shall pay to Lender monthly a servicing fee in an
amount equal to Two Thousand Five Hundred Dollars ($2,500) in respect of
Lender’s services for each month (or part thereof) while this Agreement remains
in effect and for so long thereafter as any of the Obligations are outstanding,
which fee shall be fully earned as of and payable in advance on the date hereof
and on the first day of each month hereafter.”

 

(b) Adjusted Tangible Net Worth. Section 9.17 of the Loan Agreement is hereby
amended and restated to read in its entirety as follows:



--------------------------------------------------------------------------------

“9.17 Adjusted Tangible Net Worth. Borrower shall maintain Adjusted Tangible Net
Worth of not less than Five Million Dollars ($5,000,000) as of the last day of
each month.”

 

(c) Early Termination Fee. Section 12.1(c) of the Loan Agreement is hereby
amended and restated to read in its entirety as follows:

 

“(c) If for any reason this Agreement is terminated prior to the end of the then
current term or renewal term of this Agreement, in view of the impracticality
and extreme difficulty of ascertaining actual damages and by mutual agreement of
the parties as to a reasonable calculation of Lender’s lost profits as a result
thereof, Borrower agrees to pay to Lender, upon the effective date of such
termination, an early termination fee in the amount of three-quarters of one
percent (0.75%) of the Revolving Loan Limit. Such early termination fee shall be
presumed to be the amount of damages sustained by Lender as a result of such
early termination and Borrower agrees that it is reasonable under the
circumstances currently existing. In addition, Lender shall be entitled to such
early termination fee upon the occurrence of any Event of Default described in
Sections 10.1(g) and 10.1(h) hereof, even if Lender does not exercise its right
to terminate this Agreement, but elects, at its option, to provide financing to
Borrower or permit the use of cash collateral under the United States Bankruptcy
Code. The early termination fee provided for in this Section 12.1 shall be
deemed included in the Obligations. The early termination fee will be waived by
Lender if the Obligations are refinanced by Reference Bank.”

 

(d) California Judicial Reference. A new Section 11.6 is hereby added to the
Loan Agreement as follows:

 

“11.6 California Judicial Reference. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by the Loan Agreement or any other
Financing Agreement, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee or referees to hear and determine all of the issues in such action or
proceeding (whether of fact or of law) and to report a statement of decision,
provided that at the option of Agent, any such issues pertaining to a
‘provisional remedy’ as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) Borrower
shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding.”

 

2. Weekly Reports. Borrower acknowledges its continuing obligation to provide
borrowing base certificates and the other schedules set forth in
Section 7.1(a)(ii) of the Loan Agreement on a weekly basis, and Borrower agrees
that no acceptance by Lender of such certificates and schedules on a tardy or
incomplete basis shall be deemed a waiver of, or shall otherwise affect,
Lender’s rights to require Borrower to provide such certificates and schedules
timely on a weekly basis and in the form required.

 

2



--------------------------------------------------------------------------------

3. Effectiveness of this Amendment. Lender must have received the following
items, in form and content acceptable to Lender, before this Amendment is
effective.

 

(a) Amendment. This Amendment, fully executed in a sufficient number of
counterparts for distribution to all parties.

 

(b) Amendment Fee. An amendment fee in the amount of One Hundred Twelve Thousand
Five Hundred Dollars ($112,500), which fee is fully earned as of and due and
payable on the date hereof.

 

(c) Projections. Amended financial projections of Borrower for the fiscal year
ending December 31, 2005 and financial projections of Borrower for the fiscal
year ending December 31, 2006, each on a month-by-month basis and to include
balance sheets, income statements and statements of cash flow.

 

(d) Representations and Warranties. The representations and warranties set forth
herein and in the Loan Agreement must be true and correct.

 

(e) Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Lender.

 

4. Conditions Subsequent. Within ten (10) days of the date of this Amendment,
Borrower shall provide Lender with control agreements in form and content
acceptable to Lender (it being understood that the forms previously presented
are acceptable to Lender) and duly executed and delivered by Morgan Stanley DW
Inc. and Banc of America Securities LLC, respectively, and by Borrower, with
respect to the securities accounts maintained by Borrower with those securities
intermediaries. The failure to provide such control agreements within that
timeframe shall constitute an Event of Default under the Loan Agreement.

 

5. Representations and Warranties. Borrower represents and warrants as follows:

 

(a) Authority. Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Financing Agreements (as amended or modified hereby) to which it is a
party. The execution, delivery and performance by Borrower of this Amendment
have been duly approved by all necessary corporate action and no other corporate
proceedings are necessary to consummate such transactions.

 

(b) Enforceability. This Amendment has been duly executed and delivered by
Borrower. This Amendment and each Financing Agreement (as amended or modified
hereby) is the legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, and is in full force and effect.

 

(c) Representations and Warranties. The representations and warranties contained
in each Financing Agreement (other than any such representations or warranties
that, by their terms, are specifically made as of a date other than the date
hereof) are correct on and as of the date hereof as though made on and as of the
date hereof.

 

3



--------------------------------------------------------------------------------

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on Borrower.

 

(e) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

 

6. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California governing contracts only to be performed in that
State.

 

7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

8. Reference to and Effect on the Financing Agreements.

 

(a) Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.

 

(b) Except as specifically amended above, the Loan Agreement and all other
Financing Agreements, are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of Borrower to Lender.

 

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lender under any of the Financing Agreements, nor constitute a waiver
of any provision of any of the Financing Agreements.

 

(d) To the extent that any terms and conditions in any of the Financing
Agreements shall contradict or be in conflict with any terms or conditions of
the Loan Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Loan Agreement as modified or amended hereby.

 

9. Estoppel. To induce Lender to enter into this Amendment and to continue to
make advances to Borrower under the Loan Agreement, and without limiting
Borrower’s rights to contest Lender’s monthly statements in accordance with
Section 6.2 of the Loan Agreement, Borrower hereby acknowledges and agrees that,
as of the date hereof, there exists no right of

 

4



--------------------------------------------------------------------------------

offset, defense, counterclaim or objection in favor of Borrower as against
Lender with respect to the Obligations.

 

10. Integration. This Amendment, together with the other Financing Agreements,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

 

11. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

ECOST.COM, INC.

By:  

/s/    ADAM SHAFFER

Name:

 

Adam Shaffer

Title:

 

Chief Executive Officer

 

WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN)

By:  

/s/    GARY CASSIANNI

Name:

 

Gary Cassianni

Title:

 

Vice President

 

6